[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANTS' MOTIONS TO STRIKE PLAINTIFFS'SUBSTITUTE COMPLAINT (#156 and #158)
This court finds that the substitute complaint of May 24, 1996 as repled by the plaintiffs has addressed fully the pleading deficiencies which were the basis for this court's decision of May 15, 1996, to strike the complaint.
As to the filial loss of consortium claims, counts 13, 14, 27 and 28, this court adopts the reasoning of those superior court cases which have stricken this claim. These cases are enumerated in Section D of the defendant New Britain General Hospital's November 27, 1996, memorandum of law in support of their motion to strike plaintiff's substitute complaint. Included is this court's decision in Olkowski v.Dew, 9 CSCR 719 (December 9, 1994).
Accordingly, the defendants' motions to strike the May 24, 1996 substitute complaint are denied as to all counts except counts 13, 14, 27 and 28, the filial loss of consortium claims. The motions to strike are granted as to counts 13, 14, 27 and 28.
Mary R. Hennessey, Judge CT Page 6713